DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the disclosure of the instant application fails to define the feature of, a flexible material is disposed across outer surfaces of the plurality of individually movable elements to provide the outer surface of the structure, and wherein the flexible material is conformable to the plurality of individually movable elements, in such full, clear, concise, and exact terms.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2020/0238910) in view of Rajhansa et al. (US 2017/0104907) further in view of Stambaugh; Paul B. (US 20150097953).
Regarding claim 1, Wilson teaches a vehicular imaging system (e.g., fig. 1) comprising; an electronic control unit (ECU) disposed at a vehicle equipped with the vehicular imaging system, wherein the ECU comprises electronic circuitry and associated software (e.g., paragraph 0042), a camera device disposed at a body portion of the vehicle (e.g., figs. 1-2, abstract, paragraphs 0022,0026,0037,0042,
0048,0061), wherein the camera device comprises a structure that supports a camera (e.g., figs.1-4, abstract, paragraphs 0007,0018), wherein the structure is movable relative to the body portion of the vehicle between a stowed position (e.g., figs. 1-2, abstract, paragraphs 0018,0020,0036), where the structure and camera are within the body portion with an outer surface of the structure being co-planar with an outer surface of the body portion (e.g., paragraphs 0016,0018,0020,0022,0036) and an extended position, where the structure and camera are extended outward from the body portion so that the camera is positioned outboard of the outer surface of the body portion and viewing exterior of the vehicle (e.g., figs. 1-3, abstract, paragraphs 0018-0020,0036,0042,0061-0062,0090).
	Wilson as discussed in the above action teaches camera module communicates with the ECU;
But fails to teach the details of, provides captured image data to the ECU, and wherein the ECU processes the provided image data for (i) display of video images derived from video image data captured by the camera and provided to the ECU and/or (ii) detection of objects viewed by the camera.
	Rajhansa in the same field of endeavor/vehicle vision system (e.g., fig. 1, abstract, paragraph 0015) clearly teaches vision system 12 includes a control or electronic control unit (ECU) or processor
18 that is operable to process image data captured by the camera or cameras and may detect objects or the like and/or provide displayed images at a display device for viewing by the driver of the vehicle.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Rajhansa into the vision system of Wilson, in order to display images to the driver of the vehicle, as suggested by the reference.
	it is noted that, Wilson through-out the disclosure teaches a lift/retract mechanism/structure or drive system, which drives the camera module from the stowed or retracted position; but is silent in regards to the details of the structure; wherein the structure comprises a plurality of individually movable elements that are disposed adjacent one another and that cooperate to form the outer surface, wherein the plurality of individually movable elements, when moved relative to the body
portion of the vehicle, cooperate to move the structure between the stowed position and the extended
position, wherein the camera, with the structure in the extended position captures image data.
	However; Stambaugh in the same field of endeavor, deployable camera system for vehicle (e.g., figs. 1-2, paragraphs 0007,0020-0021,0023-0024,0026) teaches a deployable camera system, with similar movable structure, as claimed.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera structure in Wilson, in accordance with the teaching of Stambaugh, in order to move between stowed and deployed positions relative to a vehicle body, suggested by the reference.
	Note: Brouwer et al. (KR 20180056674; figs. 1b-3b) also teaches similar movable camera structure, as claimed, within the body of the vehicle.   
   	Regarding claims 2-3, the combination of Wilson, Rajhansa and Stambaugh teach individual movable elements to move the camera/structure between stowed and extended position, as discussed in the above action. The combination is silent in regards to, cube-shaped and/or pyramid shaped.
 It is noted that, the shape considers as a design choice, to do the same, moving the camera/structure, as in the above references.
	Regarding claim 4, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein the plurality of individually movable elements are joined to others of the plurality of individually movable elements via 11 39364035.1at least one flexible element that flexes to move the structure between the extended position and the stowed position (e.g., fig. 2 of ‘953, also paragraph 0007 of ‘910). The use of flexible material, plastic and/or rubber also consider as a design choice, and does not carry patentable weight. Furthermore; examiner takes official notice to indicate that the above claimed feature in known and used in the conventional prior art of the record, such as Schuetz, Heiko (CH 102712287, figs. 1-3, paragraphs 0005-0006,0027). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
	Regarding claim 5, as for the claimed, wherein the flexible element flexes toward a more curved state to move the structure toward the extended position and the flexible element is straightened toward a less-curved state to move the structure toward the stowed position, (e.g., please refer to claim 4 above, including figs. 1-3).
	Regarding claim 6, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein the plurality of individually movable elements are movable to adjust a shape of the structure when the structure is in the extended position (e.g., please refer to claim 1 above, further figs. 2-4 of ‘953). for further clarification; examiner takes official notice to indicate that the above claimed feature are known and used in the prior art of the record, such as Brouwer et al. (KR 20180056674; figs. 1b-4d, abstract). In view of the above; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
	Regarding claim 7, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein the plurality of individually movable elements are movable to adjust a position of the camera and a viewing angle of the camera when the structure is in the extended position (e.g., please refer to claim 1 above, further figs. 2-4 of ‘953). for further clarification; examiner takes official notice to indicate that the above claimed feature are known and used in the prior art of the record, such as Brouwer et al. (KR 20180056674; figs. 1b-4d, abstract, and through-out the disclosure). In view of the above; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching in order to extend viewing angle of the imaging device.
	Regarding claim 8, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular
imaging system of claim 7, wherein, when the structure is in the extended position, a lens of the camera
 is exposed at an outermost surface of the structure, and wherein the outermost surface of the structure is conformable to the plurality of individually movable elements (e.g., refer to claims 1,4 and 6 above).  
	Regarding claim 9, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein the plurality of individually movable elements are joined together via a flexible fabric (e.g., please refer to claim 4 above).
	 Regarding claim 10, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein outer surfaces of the plurality of individually movable elements cooperate to form a curved surface when the structure is in the extended position (e.g., please refer to claim 5 above). Further, examiner indicates that the above claimed feature consider as a design choice, to do the same, moving the camera/structure, as in the above references, and does not add any substantial feature to be patentably significant.
	Regarding claim 11, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein a flexible material is disposed across outer surfaces of the plurality of individually movable elements to provide the outer surface of the structure, and wherein the flexible material is conformable to the plurality of individually movable elements (please refer to claims 4-5 above).
	Regarding claim 12, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, Wilson further teaches housing parts can include light sources (e.g., paragraphs 0004,0007-0008), but is silent to explicitly indicate, wherein at least some of the plurality of
individually movable elements are illuminated by one or more light sources of the camera device.
However; the above feature is nothing more than, a housing with a light source, sch as backlight or light emitting diodes, which consider obvious and within the knowledge of one of the ordinary skills in the art.
	Regarding claim 13, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 12, wherein the light sources are operable to provide a customizable pattern that varies in color and/or brightness of the light emitted by the respective light sources (e.g., paragraph 0007 of ‘910).
  	Regarding claim 14, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, wherein the camera comprises a camera of a camera monitoring system (CMS) of the vehicle (e.g., paragraph 0012 of ‘910).
	Regarding claim 15, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 1, comprising a video display screen disposed in the vehicle, wherein the video
display screen is operable to display video images derived from video image data captured by the camera and provided by the ECU (e.g., fig. 1, abstract, paragraph 0015 of ‘907).
	Regarding claim 16, the combination of Wilson, Rajhansa and Stambaugh teach the vehicular imaging system of claim 15, wherein the video display screen comprises a video mirror display screen disposed at an interior rearview mirror assembly of the vehicle (e.g., paragraphs 0015,0033 of ‘907).
	regarding claims17-24, the limitations claimed are substantially similar to claims 1,4-6 and 9-11   above, and has been addressed in the above claims.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482